NUMBER 13-15-00262-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOHNNY OCANAS,                                                                  Appellant,

                                             v.

THE ATTORNEY GENERAL OF TEXAS,                      Appellee.
____________________________________________________________

             On Appeal from the 267th District Court
                   of Calhoun County, Texas.
____________________________________________________________

                                         ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

       Appellant, Johnny Ocanas, appearing pro se, has filed a brief in this cause. On

July 16, 2015, the Clerk of this Court notified appellant that his brief failed to comply with

Texas Rule of Appellate Procedure 38.1 and requested that appellant file an amended


                                              1
brief within ten days of that notice. Appellant did not file an amended brief, but instead

filed a response to this Court’s notice consisting of three case citations.         Appellant

asserts that the brief previously filed is appellant’s “best effort.”

         We liberally construe pro se pleadings and briefs; however, we hold pro se litigants

to the same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85

(Tex. 1978); In re N.E.B., 251 S.W.3d 211, 211-12 (Tex. App.—Dallas 2008, no pet.). To

do otherwise would give a pro se litigant an unfair advantage over a litigant who is

represented by counsel. Shull v. United Parcel Serv., 4 S.W.3d 46, 53 (Tex. App.—San

Antonio 1999, pet. denied).

         Upon review of the appellant’s brief, we find that the brief contains numerous

formal defects and that the case has not been properly presented. See TEX. R. APP. P.

38.9. The brief fails to contain any of the headings and sections required by Rule 38.1

and further: (1) does not state concisely and without argument the facts pertinent to the

issues or points presented as required by Rule 38.1(d); (2) does not contain a clear and

concise argument for the contentions made, with appropriate citations to the authorities

and to the record; and (3) does not contain an appendix as required by Rule 38.1(j).

Accordingly, under the authority of Texas Rule of Appellate Procedure 38.9(a) and (b),

we STRIKE appellant’s brief. Appellant is hereby ORDERED to file an amended brief

with this Court that complies with the above rules within fifteen days from the date of this

order.

         If appellant files an amended brief that fails to comply with this order of the Court

and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

                                               2
appellant from filing another, and proceed as if appellant had failed to file a brief. See

id. 38.9(a). Under such circumstances, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

       IT IS SO ORDERED.

                                                 PER CURIAM

Delivered and filed
the 29th day of July 2015.




                                            3